DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims as of the response filed 2/22/2022 is as follows:
Claims 1-12 and 16-20 are cancelled, and all previously given rejections for these claims are considered moot. Claims 13-15 are currently amended. Claim 21 is as previously presented. Claims 13-15 and 21 are currently pending in the application and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Allowable Subject Matter
Claims 13-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The indefinite language identified in the previous office action has been remedied by the presented amendments.
Regarding eligibility under 35 USC 101, claim 13 is found to recite eligible subject matter due to the ordered combination of each of the additional elements and the actual performance of testing deemed medically necessary by the laboratory system for further pharmacogenomics analysis and alerting purposes, such that any recited abstract idea is integrated into a practical application. Claims 14-15 and 21 depending therefrom are thus also found to recite eligible subject matter.
Regarding patentability under 35 USC 103, the subject matter of the claims is found to distinguish over the prior art, as detailed in the previous Non-Final Rejection mailed 1/10/2022. Upon completion of an updated prior art search, Examiner did not discover any additional prior art relevant to the field of Applicant’s invention. Accordingly, the prior art, either alone or in combination does not disclose or render . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626